DETAILED ACTION
Introduction
This Non-Final Office Action is in response to the application with serial number 16/666,570, filed on October 29, 2019.

Claims 1-6 are pending.

Information Disclosure Statement
The information disclosure statement filed on October 29, 2019, has been considered.
The information disclosure statement filed on December 29, 2020, has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-6 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-6 are all directed to one of the four statutory categories of invention, the claims are directed to information display (as evidenced by the preamble of exemplary claim 1), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a display control device in independent claims 1 and 3; and a recording medium in independent claim 5). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a display control device in independent claims 1 and 3; and a recording medium in independent claim 5) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0039784 A1 to Millspaugh (hereinafter ‘MILLSPAUGH’) in view of US 2014/0026065 A1 to Wang (hereinafter ‘WANG’).

Claim 1
MILLSPAUGH discloses a demand prediction information display control method (see ¶[0024]; match supply of taxis to demand of people needing a taxi)  that is executed by a demand prediction information display control device (see ¶[0020]; the display screen of a mobile computing device),
the demand prediction information display control method comprising displaying demand prediction information and an icon indicating a position of a taxi on a map screen in a superimposing manner (see ¶[0024]; if an event lets out and 100 people hail for a taxi, extend the visual radius of taxis for more taxis). 
MILLSPAUGH does not explicitly disclose, but WANG discloses, setting, to a non-display, an icon corresponding to a taxi with a passenger (see ¶[0062]; display only the vehicle icons for available drivers on the map).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see ¶[0025], [0029], and [0032];  
MILLSPAUGH further discloses displaying, with a traveling direction of the taxi, an icon corresponding to a taxi with no passenger (see ¶[0024]-[0025] and [0030] & Fig. 4; extend the visual radius to more unoccupied taxis to see hailing icons.  A driver’s status may be on-duty, occupied, and off duty.  See also ¶[0046]; the interface represents the vehicles moving).

Claim 3
MILLSPAUGH discloses a demand prediction information display control device (see ¶[0020]; the display screen of a mobile computing device) comprising: 
a memory (see again ¶[0020]; a mobile computing device); and 
a processor having hardware (see again ¶[0020]; a mobile computing device), the processor being configured to display demand prediction information and an icon indicating a position of a taxi on a map screen in a superimposing manner (see ¶[0024]; if an event lets out and 100 people hail for a taxi, extend the visual radius of taxis for more taxis). 
MILLSPAUGH does not explicitly disclose, but WANG discloses, set, to a non-display, an icon corresponding to a taxi with a passenger (see ¶[0062]; display only the vehicle icons for available drivers on the map).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see ¶[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied.  The device does not seek out new passengers, and the taxicab is unavailable.  Unavailable taxis are grayed out).  WANG discloses a transportation  
MILLSPAUGH further discloses, display, with a traveling direction of the taxi, an icon corresponding to a taxi with no passenger (see ¶[0024]-[0025] and [0030] & Fig. 4; extend the visual radius to more unoccupied taxis to see hailing icons.  A driver’s status may be on-duty, occupied, and off duty.  See also ¶[0046]; the interface represents the vehicles moving).


Claim 5
MILLSPAUGH discloses a non-transitory recording medium storing a demand prediction information display control program (see claim 3; a computer readable medium) that causes a demand prediction information display control device (see ¶[0020]; the display screen of a mobile computing device) to execute a process comprising: 
displaying demand prediction information and an icon indicating a position of a taxi on a map screen in a superimposing manner (see ¶[0024]; if an event lets out and 100 people hail for a taxi, extend the visual radius of taxis for more taxis). 
MILLSPAUGH does not explicitly disclose, but WANG discloses, setting, to a non-display, an icon corresponding to a taxi with a passenger (see ¶[0062]; display only the vehicle icons for available drivers on the map).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see ¶[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied.  The device does not seek out new passengers, and the taxicab is unavailable.  Unavailable taxis are grayed out).  WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays  
MILLSPAUGH further discloses displaying, with a traveling direction of the taxi, an icon corresponding to a taxi with no passenger (see ¶[0024]-[0025] and [0030] & Fig. 4; extend the visual radius to more unoccupied taxis to see hailing icons.  A driver’s status may be on-duty, occupied, and off duty.  See also ¶[0046]; the interface represents the vehicles moving).

Claims 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0039784 A1 to MILLSPAUGH in view of US 2014/0026065 A1 to WANG as applied to claim 1 above, and further in view of US 2016/0078758 A1 to Basalamah (hereinafter ‘BASALAMAH’).

Claim 2
The combination of MILLSPAUG and WANG discloses the demand prediction information display control method according to claim 1
The combination of MILLSPAUG and WANG does not specifically disclose, but BASALAMAH discloses, wherein the demand prediction information display control device changes a display form of the icon corresponding to the taxi with no passenger according to the number of nearby pedestrians (see ¶[0018]; icons may indicate location-specific data for the number of pedestrians).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles.  BASALAMAH discloses automatic update of crowd and traffic data using device monitoring that uses icons to convey information regarding the number of pedestrians.  It would have been obvious to include the icons as taught by BASALAMAH in the system 

Claim 4
The combination of MILLSPAUG and WANG discloses the demand prediction information display control device according to claim 3.
The combination of MILLSPAUG and WANG does not specifically disclose, but BASALAMAH discloses, wherein the processor is configured to change a display form of the icon corresponding to the taxi with no passenger according to the number of nearby pedestrians (see ¶[0018]; icons may indicate location-specific data for the number of pedestrians).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles.  BASALAMAH discloses automatic update of crowd and traffic data using device monitoring that uses icons to convey information regarding the number of pedestrians.  It would have been obvious to include the icons as taught by BASALAMAH in the system executing the method of MILLSPAUGH with the motivation to communicate information to drivers and passengers.  

Claim 6
The combination of MILLSPAUG and WANG discloses the non-transitory recording medium according to claim 5.
The combination of MILLSPAUG and WANG does not specifically disclose, but BASALAMAH discloses, wherein the process further comprises changing a display form of the icon corresponding to the taxi with no passenger according to the number of nearby pedestrians (see ¶[0018]; icons may indicate location-specific data for the number of pedestrians).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles.  BASALAMAH discloses automatic update of crowd and traffic data using 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/             Primary Examiner, Art Unit 3624